                Case 5:21-cv-03075-VKD Document 1-7 Filed 04/27/21 Page 1 of 5




Verizon 400G Trial Demonstrates Interoperability, Juniper and Ciena
Platforms First Up
Posted on January 26, 2018 by Phil Britt    Share


  Carrier Evolution        Ethernet        Juniper   Optical   Vendors   Verizon




Home » Verizon 400G Trial Demonstrates Interoperability, Juniper and Ciena Platforms First Up

                                  Verizon says it has successfully completed a eld trial
                                  using 400 Gbps Ethernet speeds on a single wavelength.
                                  The Verizon 400G trial used MPLS core routers over a
                                  packet-optical network. The trial is believed to be an
                                  industry rst.

This trial demonstrated interoperability of equipment from two di erent suppliers and the
capability to quadruple the typical capacity carried on a wavelength, according to Verizon, and
was a critical step in advancing 400 Gbps transmission and router technology.

Verizon 400G Trial
Held in December 2017 using the Verizon network in the Dallas area, the trial tested tra c
            Case 5:21-cv-03075-VKD Document 1-7 Filed 04/27/21 Page 2 of 5
transmitted between two Juniper Networks PTX 5000 routers across the Ciena 6500 packet-
optical platform, both used in Verizon’s production network. This 400 Gbps interworking
connection is compliant with IEEE Standard 802.3bs-2017, which was rati ed in December 2017.




“We’re delivering more content and capacity than ever from our network and we’re gearing up to
do more,” said Lee Hicks, vice president of network planning for Verizon, in a prepared statement.
“The appetite from consumers and businesses alike continues to grow. We’re building the future
now.”

“This is an exciting time in our industry as live 400G trials and deployments are ramping up,
proving that future networks will adapt to handle the next wave of high-speed applications and
services,” said Steve Alexander, Ciena chief technology o cer. “This trial leveraged WaveLogic
Ai – the latest generation of Ciena’s coherent optical technology, which can give Verizon greater
competitive advantage and ensure its network will meet growing customer bandwidth demands.”

“As network tra c continues to grow at an accelerated rate and 5G proliferates, communications
carriers and equipment providers must not only work together but also be agile, quickly
leveraging new standards and technologies as they become available to rapidly innovate and
expand the capability of core networks, said Sally Bament, Juniper Networks service provider
marketing vice president, in a prepared statement.

Image courtesy of ickr user Matthew Wilson.




                                    Related Articles
Case 5:21-cv-03075-VKD Document 1-7 Filed 04/27/21 Page 3 of 5




               Verizon C-Band Plans Detailed,
               Service to Be Known as 5G
               Ultra Wideband
               by Joan Engebretson




               Verizon Expands 5G to More
               Cities
               by Telecompetitor




               Verizon 5G Business Internet
               Fixed Wireless Extends Reach
               to 21 More Markets
               by Bernie Arnason
             Case 5:21-cv-03075-VKD Document 1-7 Filed 04/27/21 Page 4 of 5




Join the Conversation


Leave a Reply

Your email address will not be published. Required elds are marked *


Comment




Name *                            Email *                            Website




   Save my name, email, and website in this browser for the next time I comment.      POST COMMENT




Contact Us             Whitepapers                Fixed Wireless                   Market Research
                                                  5G                               Mobile
           Case 5:21-cv-03075-VKD Document 1-7 Filed 04/27/21 Page 5 of 5
Webinars            Terms of Use               Policy                          Video
Events              About Us                   Rural Broadband
Privacy




                                   Published by:

                                                   




                                       ADVERTISE WITH US




                      All images, brands, company, and product names are
                     trademarks or registered trademarks of their respective
                                      owners. © 2021 Pivot
